Citation Nr: 0722960	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-41 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to the service-connected right ear 
otitis media. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in August 2006. 

In September 2006 the Board granted the petition to reopen 
the veteran's claim and then remanded the claim to the RO, 
via the Appeals Management Center (AMC), for further 
development.  

It is noted that the September 2006 Board decision referred 
the issue of service connection for bilateral tinnitus to the 
RO for appropriate action.  The veteran's representative 
stated in their July 2007 Informal Hearing Presentation that 
the issue of service connection for bilateral tinnitus should 
be referred to the RO for proper adjudication.  Therefore, 
the Board once again refers the issue of service connection 
for bilateral tinnitus to the RO for further development. 


FINDINGS OF FACT

Competent medical opinion states that the veteran's bilateral 
hearing loss is a result of in-service acoustic trauma.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
veteran's bilateral hearing loss is due to disease or injury 
that was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken herein below is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

The veteran contends that that his bilateral hearing loss was 
a result of military service.  He testified that while in the 
military he was a fuse setter and was exposed to noise since 
he sat directly in between two artillery guns that were 5 
inch 38s.  The veteran's records stated that those guns were 
fired 46,141 times during the veteran's service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  
 
Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when the auditory thresholds 
for at least three of those frequencies are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The VA audiological examinations cited herein below clearly 
demonstrate that the veteran has impaired hearing under 
38 C.F.R. § 3.385.   Since the Board has found that the 
veteran does have a current disability it must now be 
examined to see if there is a nexus between the veteran's 
current bilateral hearing loss and his military service. 

The veteran's service medical records did not show any 
hearing loss during service. 

In July 2003 the veteran submitted a private physician's 
statement.  The private physician stated that the veteran's 
hearing had been steadily declining since the end of World 
War II and that it was his opinion that the veteran's hearing 
impairment was most probably related to noise from explosions 
the veteran encountered during service. 

In August 2003 a private physician stated that on physical 
examination the veteran was found to have slight scarring in 
the eardrums however, the audiogram demonstrated high-tone 
sensorineural hearing loss (SNHL) that was compatible to 
noise exposure.  The private physician opined that the 
veteran's high-tone SNHL was related to military noise 
exposure. 

At a September 2003 VA audiological evaluation, the veteran 
stated that his chief complaint was spoken voice and that his 
greatest difficulty was when he was in background noise.  The 
VA examiner stated that the veteran had moderately severe 
SNHL in the right ear and severe SNHL in the left ear.  The 
VA examiner opined that it is not likely that the veteran's 
hearing loss occurred during military service because while 
the veteran applied for disability benefits right after 
service, he did not apply for service connection for hearing 
loss at that time. 

In June 2004 the veteran had a VA audiologaical evaluation. 
The veteran's puretone threshold average for the right ear 
was 30 decibels at 500 hertz, 45 decibels at 1000 hertz, 70 
decibels at 2000 hertz, 75 decibels at 3000 hertz, and 80 
decibels at 4000 hertz.  The veteran's pure tone threshold 
average for the left ear was 25 decibels at 500 hertz, 65 
decibels at 1000 hertz, 90 decibels at 2000 hertz, 95 
decibels at 3000 hertz, and 100 decibels at 4000 hertz.  

The VA audiologist stated that the veteran had a VA 
examination in July 1975 that showed the veteran had high 
frequency bilateral hearing loss and an examination in 
September 1978 that showed significant increase in the 
veteran's bilateral hearing loss that indicated that there 
was a progressive loss.  The VA audiologist stated that the 
veteran had moderately severe SNHL of the right ear and 
severe SNHL of the left ear.  The VA audiologist opined that 
it was not likely that the veteran's hearing loss was a 
result of any activity during military service.  The VA 
audiologist stated that his opinion was based on the fact 
that no hearing tests prior to 1975 indicated a loss of 
hearing, and 1975 was 29 years after separation from service 
and that the hearing tests were characteristic of a noise 
induced hearing loss but not necessarily what incurred in 
service. 

At a January 2007 VA audiological examination, the veteran 
reported that he wore hearing aides since June 2002.  The 
veteran's puretone threshold average for the right ear was 55 
decibels at 500 hertz, 65 decibels at 1000 hertz, 80 decibels 
at 2000 hertz, 90 decibels at 3000 hertz, and 90 decibels at 
4000 hertz. The veteran's puretone threshold average for the 
left ear was 45decibels at 500 hertz, 75 decibels at 1000 
hertz, 105 decibels at 2000 hertz, 105+ decibels at 3000 
hertz, and 105 decibels at 4000 hertz.  

The VA audiologist stated that there was mild-to-moderate 
sloping to severe-to-profound combined SNHL of the right ear 
and mild-to-moderate slopping to profound combine SNHL of the 
left ear.  The VA audiologist opined that it is highly 
unlikely that the veteran's manifested bilateral hearing loss 
is in whole or in part of the result of active service or any 
incident thereof, to include exposure to acoustic trauma as 
the veteran described.  The VA audiologist opined that it is 
highly unlikely that bilateral hearing loss had its onset 
during active service or in the presumptive one year period 
following discharge from service.  The VA audiologist also 
opined that it was highly unlikely that the veteran's 
bilateral hearing loss was in whole or in part the result of 
the service connected right ear otitis media.  However, the 
VA audiologist did not give any medical rationale for this 
opinion.

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service  
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board notes that although bilateral hearing was not 
demonstrated in service, service connection for SNHL may be 
presumed to have been incurred in qualifying service, if 
shown to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this case, there is no objective evidence showing that 
this veteran had compensable hearing loss within his first 
year after discharge from service, so the presumption cannot 
be applied.  The Board notes that the absence of evidence of 
a hearing disability during service or of compensable hearing 
loss within the first year after discharge is not fatal to a 
claim for service connection for hearing loss.   Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the evidence to be in relative 
equipoise in showing that the currently demonstrated 
bilateral hearing loss is as likely as not due to the 
exposure to acoustic trauma during service.  

By extending the benefit of the doubt in favor of the 
veteran, service connection for bilateral hearing loss is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


